             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

LATRICYA LONDON                                               PLAINTIFF

v.                        No. 5:19-cv-300-DPM

ANDREW SAUL, Commissioner,
Social Security Administration                             DEFENDANT

                                 ORDER
     1.   London has moved to reopen this case. The Court previously
dismissed her premature complaint for lack of subject matter
jurisdiction - the Commissioner hadn't made a final decision on
London's social security claim. Doc. 10, 13 & 14. London says she now
has a final decision and this case should be reopened. The government
responds by saying that London can't move to reopen but must instead
file a new case within sixty days of receiving notice of the final decision.
Doc. 19; 42 U.S.C. § 405(g). We're now on top of London's deadline to
file a new case, which is 29 March 2020. Although London didn't call
her new papers a complaint, they contain enough information to
constitute one. Her intention to appeal is clear and timely. In the
circumstances, the Court will treat her motion to reopen and brief as a
complaint.
     2.      The Court directs the Clerk to do the following things: open
a new case; assign the new case to me and Magistrate Judge Kearney
because it's related to this one; and file London's motion to proceed in
forma pauperis, Doc. 15, motion to reopen, Doc. 16, supporting brief, Doc.
18, and this Order in the new case.
     3.    London's motion to proceed in forma pauperis, Doc. 15, is
granted. She can't afford the filing fee.
      4.   London must file an amended complaint in the new case by

1 May 2020.
      5.   London's motion to reopen, Doc. 16, 1s denied with
alternative relief granted: creation of the new case.
      So Ordered.

                                  D.P. Marshall Jr.
                                  United States District Judge




                                      -2-
